IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                      : No. 11 MM 2020
                                                   :
                                                   :
              v.                                   :
                                                   :
                                                   :
 SEAN DONAHUE                                      :
                                                   :
                                                   :
 PETITION OF: MARY V. DEADY,                       :
 ESQUIRE

                                           ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2020, the Application to Withdraw as Counsel is

GRANTED. The Prothonotary is DIRECTED to proceed with processing Sean Donahue’s

pro se Petition for Allowance of Appeal.